Filed 12/17/13 P. v. Ramos CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR




THE PEOPLE,                                                          B248546

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. TA111850)
         v.

GUADALUPE MOLINA RAMOS,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Arthur M. Lew, Judge. Affirmed.
         Edward H. Schulman, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
       This is the second appeal brought by defendant Guadalupe Molina Ramos. His
initial appeal followed a conviction by jury of multiple counts of lewd acts upon several
child victims. As relevant here, the jury also found defendant had committed the crimes
against multiple victims within the meaning of Penal Code section 667.61, subdivision
(b) (the “One Strike” law). We determined that the trial court improperly imposed the
15-year-to-life sentence required by that section for one of the counts, continuous sexual
abuse (Pen. Code, § 288.5, subd. (a)), because the sentencing scheme under the One
Strike law did not apply to the crime of continuous sexual abuse at the time defendant
committed the offense. We rejected the remainder of defendant’s contentions and
remanded the matter for resentencing. After defendant was resentenced, he filed the
instant appeal. Finding no error, we affirm.


                                    BACKGROUND


       Given that this appeal involves only the sentence defendant received after remand,
a review of the facts is unnecessary. On April 30, 2013, the trial court conducted a
sentencing hearing. As it did when it initially sentenced defendant, the court imposed six
consecutive 15-year-to-life terms. For the continuous sexual abuse count, it sentenced
defendant to a concurrent 12-year term. This appeal followed.


                                     DISCUSSION


       Defendant’s appointed counsel filed a brief raising no issues and asked this court
to independently review the record pursuant to People v. Wende (1979) 25 Cal.3d 436.
Counsel submitted a declaration stating he had advised defendant of the nature of the
brief that would be filed.
       On August 27, 2013, we sent a letter to defendant advising him that he had 30
days within which to file a supplemental brief raising any issues he wished for us to
consider. To date, we have received no response.


                                               2
      We have independently reviewed the record. We are satisfied that no arguable
issues exist and that defendant has, by virtue of counsel’s compliance with the Wende
procedure and our independent review of the record, received effective appellate review
of the judgment entered against him. (Smith v. Robbins (2000) 528 U.S. 259, 277-279;
People v. Kelly (2006) 40 Cal.4th 106, 123-124.)


                                    DISPOSITION


      The judgment is affirmed.


      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                SUZUKAWA, J.

We concur:



      EPSTEIN, P. J.



      MANELLA, J.




                                            3